Citation Nr: 1303270	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  10-27 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to additional retroactive payment for death pension benefits.  


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION


The Veteran had active military service from September 1951 to March 1956.  He died in August 2005.  The Appellant is the Veteran's widowed spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In her substantive appeal, the Appellant requested a hearing before a Veterans Law Judge at the RO.  The record reflects that she was scheduled to appear at a hearing in November 2012 at the RO.  However, she failed to appear for the scheduled hearing, and a request for postponement had not been received; therefore, the request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2012).  

The Appellant was formerly represented by The American Legion, as reflected in a June 2010 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative.  In a January 2012 letter, prior to certification of the appeal to the Board, The American Legion withdrew its representation of the Appellant for good cause.  Specifically, The American Legion cited to an inability to contact the Appellant by either telephone or mail since September 2012, and the Appellant's refusal to cooperate, as their reason for withdrawing their representation.  Because the withdrawal does not adversely impact the Appellant's interests, the Board recognizes The American Legion's withdrawal and that the Appellant is now proceeding unrepresented.  See 38 C.F.R. § 14.631(c) (2012).  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  


FINDINGS OF FACT

1. In August 2005, the Veteran died.  

2. In October 2005, the Appellant filed a VA Form 21-534, Application for Dependency and Indemnity Compensation or Death Pension by a Surviving Spouse or Child (Including Accrued Benefits and Death Compensation, Where Applicable), within one year of the Veteran's death, which was denied in a March 2006 rating decision, issued in April 2006.  

3. In January 2007, the Appellant filed a request to reopen her claim, which was again denied in a September 2007 letter.  In December 2007, another VA Form 21-534 was submitted, which was denied by the RO in March 2008.  However, in an October 2008 letter to the Appellant, the RO awarded the Appellant a death pension with a monthly entitlement of $817.00, effective January 1, 2008, which was based on the December 2007 claim.  

4. In an April 2009 memorandum, the RO determined that the Appellant was entitled to death pension from the first of the month of the Veteran's death, as she had continued to pursue her claim since filing her VA Form 21-534, in October 2005.  The Appellant was notified of the adjustment to her death pension benefits in a June 2009 letter, which revealed her monthly entitlement amount was $734.00, effective September 1, 2005; $773.00, effective December 1, 2005, based on a cost of living adjustment; $799.00, effective December 1, 2006, based on a cost of living adjustment; $817.00, effective December 1, 2007, based on a cost of living adjustment; $865.00, effective December 1, 2008, based on a cost of living adjustment; and $661.00, effective April 18, 2009, when her daughter turned 18 years old.  

5. The Appellant does not disagree that the earliest date she is entitled to death pension benefits is September 1, 2005.  

6. A January 2010 audit by the RO of the Appellant's account shows that the Appellant was entitled to a death pension award of $36,455.60, that she had already been paid $14,545.60 in death pension benefits, from January 2008 through June 2009, and that she was issued a retroactive check in the amount of $21,910.00 on June 24, 2009.  

7. Formal findings by VA and the Department of the Treasury show that the Appellant endorsed and received payment on November 2009, in the amount of $1,215.00; and on March 2010, in the amount of $5102.67, for an adjustment to the award for death pension benefits that included adding the Appellant's son as a dependent.  


CONCLUSION OF LAW

There is no legal basis for additional retroactive payment for death pension benefits.  38 U.S.C.A. §§ 1521, 1522, 1541, 1542, 1543, 5110, 5304, 5312 (West 2002); 38 C.F.R. §§ 3.271, 3.272, 3.273, 3.275, 3.276, 3.277, 3.400 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Initially, the Board notes that the Veterans Claims Assistance Act (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), is not applicable to the instant appeal.  The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants; however, the VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCREC 2-2004 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  

In pre- and post-adjudication letters, dated in April 2007, January 2008, January 2010, May 2010 and June 2010, the RO informed the Appellant of the evidence not of record that is necessary to substantiate her claim; that VA will seek to provide; and that she is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  See also, Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  As discussed in detail below, the essential facts in this case are not in dispute and the outcome of this appeal rests on the interpretation and application of the relevant law.  The Appellant is essentially arguing that she is entitled to additional death pension benefits because she is suffering from financial hardship.  She is also contesting the way in which VA calculates death pension benefits in general, and asserts that she is entitled to additional monetary compensation for a dependent son.  This appeal rests on the application of the relevant law and calculation of the death pension benefits.  Because the law and not the facts are dispositive in this case, the provisions of the VCAA are not for application.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2000) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive).  

The Board is obligated to consider whether the claimant was harmed by the error because, when a procedural defect is found, remand is appropriate only when correction of the defect "is essential for a proper appellate decision."  See Shinseki v. Sanders, 129 S.Ct. 1696, 1707 (2009); see also 38 C.F.R. § 19.9 (2012).  Thus, the Board should consider the "entire record in the proceeding," including "all evidence and material of record and applicable provisions of law and regulation" to determine whether a claimant was prejudiced by a VA notice error.  See Shinseki, at 1708; see also 38 U.S.C. § 7104(a) (2002).  Lack of prejudicial harm may be shown in three ways: (1) that any defect was cured by actual knowledge on the part of the claimant, (2) that a reasonable person could be expected to understand from the notice what was needed, or (3) that a benefit could not have been awarded as a matter of law.  Mlechick v. Mansfield, 503 F.3d 1340 (2007).  The United States Court of Appeals for Veterans Claims (Court) has held that compliance with the VCAA is not required if additional evidence could not possibly change the outcome of the case.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  In this case, the Appellant has refuted the way in which death pension benefits are administered in general, and how retroactive death pension benefits were calculated in her case, in particular.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mlechick v. Mansfield, 503 F.3d 1340 (2007).  

The Merits of the Claim- 
Entitlement to additional retroactive payment for death pension benefits

Death pension benefits are available for the surviving spouses of Veterans with qualifying service.  The surviving spouse will be paid the maximum rate of pension, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.23, 3.273 (2012).  Basic entitlement exists if (i) the veteran served for 90 days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability, and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. §§ 3.23 and 3.24.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  

Payments from any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. § 3.271.  For the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by 12.  38 C.F.R. § 3.273(a).  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(c).  

Generally, not more than one award of pension or compensation granted after July 13, 1943, shall be made concurrently to any person based on such person's own service or concurrently to any person based on the service of any other person.  38 U.S.C.A. § 5304.  

Generally, the assignment of effective dates of awards is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim for service connection or for an increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an award of service connection or for increased compensation "will be the date of receipt of the claim or the date entitlement arose, whichever is later."  38 C.F.R. § 3.400.  

As noted, in August 2005, the Veteran died, and in October 2005, the Appellant filed a VA Form 21-534, Application for Dependency and Indemnity Compensation or Death Pension by a Surviving Spouse or Child (Including Accrued Benefits and Death Compensation, Where Applicable), within one year of the Veteran's death.  

In a March 2006 rating decision, issued in April 2006, the RO denied entitlement to death pension benefits because the Appellant did not send evidence that she was living with the Veteran from the date of the marriage to the date of his death.  

In January 2007, the Appellant filed a request to reopen her claim, which was again denied in a September 2007 letter.  In December 2007, another VA Form 21-534 was submitted, which was again denied by the RO in March 2008.  

In an October 2008 letter to the Appellant, the RO granted an award of death pension, with a monthly entitlement of $817.00, effective January 1, 2008, based on the claim submitted in December 2007.  This decision also denied a claim for entitlement to accrued benefits, and for service-connected death benefits.  

In an April 2009 memorandum, the RO determined that the Appellant was entitled to death pension from the first of the month of the Veteran's death, as she had continued to pursue her claim since filing her VA Form 21-534, in October 2005.  

The Appellant was notified of the adjustment to her death pension benefits in a June 2009 letter, which revealed her monthly entitlement amount was $734.00, effective September 1, 2005; $773.00, effective December 1, 2005, based on a cost of living adjustment; $799.00, effective December 1, 2006, based on a cost of living adjustment; $817.00, effective December 1, 2007, based on a cost of living adjustment; $865.00, effective December 1, 2008, based on a cost of living adjustment; and $661.00, effective April 18, 2009, when her daughter turned 18 years old.  

Basic entitlement to such pension exists if, among other things, the claimant's income is not in excess of MAPR specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. § 3.21.  

Certain expenses may be deducted, or "excluded," from countable income.  Income from Social Security Administration (SSA) benefits is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income.  Certain unreimbursed medical expenses may be excluded from countable income for the same 12-month annualization period to the extent they were paid.  To be considered, the total expense must be in excess of five percent of the MAPR.  38 C.F.R. § 3.272.  Also, VA pension payments under the authority of 38 U.S.C.A. Chapter 15 are excludable from income.  Similarly, the VA nonservice-connected burial benefit falls under 38 U.S.C.A. Chapter 23 and does not qualify for exclusion.  

In a November 2009 Notice of Disagreement (NOD), the Appellant disagreed with the amount of retroactive payment granted in the June 2009 award letter.  She argued that she was entitled to payment effective from September 2005 to the present.  In an attached statement, the Appellant claimed that she was entitled to a higher rate of payment based on several theories of entitlement.  Firstly, she generally argued that she was entitled to a higher rate of payment because the Veteran had been entitled to a higher rate of payment of benefits for his pain and suffering while he was alive.  Secondly, she argued that she was entitled to a higher rate of payment because she had three children with the Veteran, and they deserved "more payment for having a disabled father."  She also argued that the payment she received was "not enough for a disabled spouses[SIC] with childrens[SIC]," and that her children were entitled to back pay for the time that they were in school but were deemed ineligible for benefits by VA.  

In a statement received in November 2009, the Appellant acknowledged that her award was granted a retroactive effective date of September 1, 2005.  She also acknowledged that she was paid benefits for a widowed spouse with one dependent child.  She indicated that she had a daughter and a son, and that her son was over the age of 18 but was not 23 and was enrolled in school.  She requested that benefits be added for a second dependent child, effective September 1, 2005.  A VA Form 21-674, Request for Approval of School Attendance, received in November 2009, shows the Appellant's son was born in June 1985, and that he was enrolled in a community college in July 2004, at age 19, with an anticipated graduation dated of June 2010.  An accompanying unofficial transcript from the college reflects he earned 12 credits in the fall of 2004, earned 1 credit in the spring of 2005, and earned 3 credits in the fall of 2005.  

VA shall pay a pension to a child of a deceased Veteran who served during a period of war and met the qualifying service requirements.  38 U.S.C.A. § 1542.  

The term "child" for purposes of benefits under Title 38 of the United States Code is specifically defined.  For the purpose of claiming eligibility under Title 38 a "child" must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before reaching the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57(a)(1), 3.315.  

In cases where there is no personal custodian (i.e., there is no person who has the legal right to exercise parental control and responsibility of the child's welfare) or the child is in the custody of an institution, pension shall be paid to the child at the annual rate specified in 38 U.S.C. § 1542, as increased from time to time under 38 U.S.C.A. § 5312, reduced by the amount of the child's countable annual income.  38 C.F.R. § 3.24(b).  

Pension shall be paid to a child in the custody of a person legally responsible for the child's support at an annual rate equal to the difference between the rate for a surviving spouse and one child under 38 C.F.R. § 3.23(a)(5) and the sum of the annual income of such child and the annual income of such person, or the maximum annual pension rate under 38 C.F.R. § 3.24(b), whichever is less.  38 C.F.R. § 3.24(c).  

A VA Form 21-0820d, Report of Non-Receipt of Payment, dated in November 2009, shows the Appellant requested tracer action on her paper check payment, in the amount of $1215.00, dated November 5, 2009, which was determined to be received by the Appellant, cashed and processed.  

In a statement received in December 2009, the Appellant requested an audit of her account from 2005 to 2009, and disputed the amount of benefits she was entitled to retroactively receive.  In a subsequent statement dated later that month, the Appellant argued that she was entitled to a higher award payment for the hardship she was made to endure while caring for the Veteran while he was disabled.  

In a January 2010 letter, the RO provided an audit of the Appellant's account, and indicated that she was generated a retroactive check in the amount of $21,910.00, which was deposited into her checking account on June 24, 2009.  

To arrive at this figure, the RO provided the following accounting analysis:

Amount Due:
Rate:
From:
Thru:
Amount:
$743.00
09-01-05
11-30-05
$2,229.00
$773.00
12-01-05
11-30-06
$9,276.00
$799.00
12-01-06
11-30-07
$9,588.00
$817.00
12-01-07
11-30-08
$9,804.00
$865.00
12-01-08
04-17-09
$3,950.17
$661.00
04-18-09
06-30-09
$1,608.43
							Total Due:	$36,455.60


Amount Paid:
Rate:
From:
Thru:
Amount:
$0.00
09-01-05
12-31-07
$0.00
$817.00,
01-01-08
11-30-08
$8,987.00,
$865.00
12-01-08
04-17-09
$3,950.17
$661.00
04-18-09
06-30-09
$1,608.43
							Total Paid:	$14,545.60

Amount Due:		$36,455.60
(minus)
Amount Paid:	$14,545.60
Retro Check:		$21,910.00

In January 2010, the Appellant disagreed with the January 2010 audit letter, and generally contested the method employed to calculate the award, which was that the award amount was calculated by subtracting the amount that had already been paid, from the amount that was due.  She again asserted that her award for death pension should have been higher because the Veteran was disabled before he died and she had three children to support.  

Significantly, a VA Form 21-8947, Compensation and Pension Award, dated in March 2010, shows that the Appellant's son was added to the award.  In an April 2010 report from the Department of the Treasury, Financial Management Service, the Check Claims Branch determined that the Appellant was issued and endorsed a check in the amount of $5,102.67, dated March 24, 2010.  In May 2010, the RO issued a letter with an enclosed copy of a check in the amount of $5,102.67, dated March 24, 2010, and endorsed by the Appellant.  

A VA Form 21-0820d, Report of Non-Receipt of Payment, dated in May 2010, shows the Appellant requested tracer action on a direct deposit retroactive payment, in the amount of $5,102.67, dated March 24, 2010.  In May 2010, the Appellant telephonically contacted the RO, and indicated that the May 2010 letter from the RO, with the attached copy of the non-receipted check that was negotiated, was not endorsed by her, as the signature on the endorsement line was not hers.  However, the Court has long held that "[t]here is a presumption of regularity under which it is presumed that government officials properly discharge their official duties in good faith and in accordance with law and governing regulations."  Kyhn v. Shinseki, 24 Vet. App. 228, 232 (2011) (citing Marsh v. Nicholson, 19 Vet. App. 381, 385 (2005); Sthele v. Principi, 19 Vet. App. 11, 17 (2004); Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992).  While the Appellant has claimed that she did not receive and endorse the retroactive payment in the amount of $5,102.67, the record, including the findings of two separate Federal agencies, clearly indicates that she had.  

Despite the Appellant's contention that she is entitled to a increased pension due to having two dependent children instead of one, the Board notes that her son was added to the death pension award in March 2010, for which she received compensation in the form of an endorsed check in the amount of $5,102.67.  

Also, at no point in the appeal has she asserted that the VA erred in calculating her particular net income and worth, or misapplied the provisions of 38 C.F.R. § 3.273 regarding rate computation as it pertained to her claim.  She has disputed that VA subtracted the amount already paid to her from the amount she was entitled to, but admitted to being paid benefits from the 2007 to 2009 time frame, based on the initially assigned effective date.  In fact, it appears her biggest grievance with the dispensation of her death pension benefits is that her benefits were initially miscalculated in the first place because of the incorrect effective date, and it took her extra time to receive payment; and that the amount of benefits thus far administered have been inadequate to meet her financial needs or to compensate her for her perceived life-long personal hardships.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).  Thus, after carefully reviewing the claims file, it appears that as a matter of law, there are no further monies to which the Appellant is entitled.  

In sum, when all the factors are considered as set forth in the above analysis, the weight of the evidence demonstrates that no additional retroactive payment for death pension benefits is due to the Appellant.  Therefore, the claim must be denied.  


ORDER

Entitlement to additional retroactive payment for death pension benefits is denied.  



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


